UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2013 TransCoastal Corporation (Formerly Claimsnet.com, Inc.) (Exact name of registrant as specified in its charter) Delaware 001-14665 75-2649230 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17304 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (972) 818-0720 N/A 17304 Preston Rd, Suite 700, Dallas, Texas (Former name or former address, if changed since last report.) (zip code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement Registrant has entered into an agreement with CorProminence, LLC a public and investor relations firm to provide a strategic market and investor awareness program by providing comprehensive corporate and shareholder communications programs which will promote awareness of TransCoastal Corporation. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) EXHIBITS. 10.1 Agreement by and between Registrant and CorProminence for services* 99.1 Press release regarding the engagement of CorProminence by Registrant issued on December 30, 2013* *Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 3, 2014 TransCoastal Corporation By : /s/ Stuart G. Hagler Name: Stuart G. Hagler Title: CEO
